Case 9:18-cr-80166-DMM Document 25 Entered on FLSD Docket 11/26/2018 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM-1

UNITED STATES OF AMERICA

Plaintiff,
Vv.

NICHOLAS WUKOSON,
Defendant.

/

STIPULATION FOR SUBSTITUTION OF COUNSEL
IT IS HEREBY STIPULATED BY AND BETWEEN the DEFENDANT,
NICHOLAS WUKOSON, that Douglas Jay Rudman, Esq., attorney to the DEFENDANT and
Michael B. Cohen, Esq. that, Douglas Jay Rudman, Esq., be permitted to withdraw as attorney
for the DEFENDANT; and that Michael B. Cohen, Esq., shall be permitted to file his
appearance as counsel for DEFENDANT. As reason therefore, Michael B. Cohen, Esq., would

show unto the Court that he has been retained by the DEFE T, NICHOLASWWUK:;

    

By: (UN wheel 8 @he——

 

 

By:
Michael B. Cohen, Esq. Douglas Jaf Rudman,£sq. =
Bar No.: 210196 Bar No.: 12188
6400 North Andrews Ave, Suite 505 101 Plaza Real South, Suite 214
Fort Lauderdale, FL 33309 Boca Raton, FL 33432
954-928-0059 561-367-1123

Email: mcohenlaw@yahoo.com Email: drudman@flatriallaw.com
Case 9:18-cr-80166-DMM Document 25 Entered on FLSD Docket 11/26/2018 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM-1
UNITED STATES OF AMERICA

Plaintiff,
V.

NICHOLAS WUKOSON,
Defendant.

/
ORDER FOR SUBSTITUTION OF COUNSEL

THIS CAUSE came before the court on the Stipulation for Substitution of Counsel, and
the Court having reviewed the stipulation, and being otherwise fully advised in the premises, it is
hereby:

ORDERED AND ADJUDGED as follows:

il. Douglas Jay Rudman, Esq. is hereby relieved of all further obligation and duties
as the attorney for the defendant, NICHOLAS WUKOSON.

2. Michael B. Cohen, Esq. is hereby substituted and assumes all further obligation
and duties as the attorney for the defendant, NICHOLAS WUKOSON.

DONE AND ORDERED in Chambers at West Palm Beach, Southern District of
Florida, Florida this day of 2018,

 

Honorable Judge Donald M. Middlebrooks

cc:
Michael B. Cohen, Esq.,: 6400 N Andrews Ave., Suite 505, Fort Lauderdale, FL 33309
mcohenlaw@aol.com

Douglas Jay Rudman, Esq.: 101 Plaza Real South, Suite 214, Boca Raton, FL 33432
drudman@flatriallaw.com

Gregory Schiller U.S. Attorney's Office 500 S. Australian Ave., Suite 400, West Palm Beach, FL
33401

gregory.schiller@usdoj.gov
